Case 2:21-cv-00343-JES-NPM Document 11 Filed 06/24/21 Page 1 of 2 PageID 37




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

 JOHN MORALES,                                      Case 2:21-cv-00343-JES-NPM

        Plaintiff,
 v.

 CUBESMART, L.P.,

       Defendant.
 __________________________________/

                                  NOTICE OF SETTLEMENT

       Defendant CubeSmart, L.P., by and through its undersigned counsel, hereby gives the

Court notice that Plaintiff John Morales and Defendant have reached a resolution in this matter.

The parties are finalizing the settlement documents and will file a Joint Stipulation of Dismissal in

the near future.

       Dated this 24th day of June, 2020.
                                                     Respectfully submitted,

                                                     /s/ Beth S. Joseph
                                                     Beth S. Joseph
                                                      Florida Bar No. 0062952
                                                      beth.joseph@morganlewis.com
                                                     Franco Bacigalupo
                                                      Florida Bar No. 0119055
                                                      franco.bacigalupo@morganlewis.com
                                                     MORGAN, LEWIS & BOCKIUS LLP
                                                     600 Brickell Avenue
                                                     Suite 1600
                                                     Miami, Florida 33131-3075
                                                     Telephone: (305) 415.3308
                                                     Facsimile: (305) 415.3001

                                                     Counsel for Defendant
Case 2:21-cv-00343-JES-NPM Document 11 Filed 06/24/21 Page 2 of 2 PageID 38




                                   CERTIFICATE OF SERVICE

        I hereby certify that on this 24th day of June, 2020, the foregoing was electronically filed

with the Clerk of the Court by using the CM/ECF system, which will send a notice of electronic

filing to all counsel of record.

                                                     /s/ Beth S. Joseph
                                                     Beth S. Joseph



                                         SERVICE LIST

Alberto R. Leal
The Leal Law Firm, P.A.
8927 Hypoluxo Rd. #157
Lake Worth, Florida 33467
Phone: 561-237-2740
Fax: 561-237-2741
Email: al@thelealfirm.com

Counsel for Plaintiff




                                                 2
